DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, 10 , 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al (US 6,978,067 B2).  Herbert teaches a semiconductor photodetector (2, Figs. 4, 5, 8, 9) and method for capturing light in the same comprising:
a closed loop (20, 21), said closed loop configured to receive light from an external source (C6 L17-24); and
said closed loop (20, 21) adapted to trap light within said closed loop until absorption by the semiconductor (8) (C5 L60 – C6 L8);
wherein said closed loop (20, 21) recirculates light received from an external source (C6 L17-24);
wherein said closed loop (20, 21) is a ring (Figs. 4, 9); and
wherein light is captured and re-circulated in the photodetector (2) using a curved ridge- waveguide ring resonator (18 with 20, 21) (C6 L19-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert.
Herbert teaches confining light within the closed loop, but does not state explicitly that the light is recirculated until all the light is absorbed.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try recirculating the light until full absorption, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.
Herbert does not state light is further coupled to any other component than the closed loop structure so it is predictable to allow the absorption layer to completely absorb all the light.  Further, one of ordinary skill the art would expect full absorption to succeed in the closed loop of Herbert since use of a known element for its intended purpose without any unexpected result counsels against non-obviousness. KSR Int'l Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1739 (2007). See also Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 59-62 (1969).  The purpose of the closed loop is to provide absorption of an optical signal and the closed loop is further adapted for repeated total internal reflections of the signal.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1, 9 and 10 above, and further in view of Osinski et al (US 6,937,342 B2).
Herbert teaches the photodetector and method previously discussed.
Herbert does not teach expressly light is captured and re-circulated in the photodetector using straight waveguides and mirrors that redirect light into a closed loop.
Osinski teaches closed waveguide loops (Figs. 1-2) that can be formed from curved waveguides as shown in Fig. 1 or by straight waveguides (part of 24) and mirrors (26) which circulate light captured within the structure (C7 L30-48).
Herbert and Osinski are analogous art because they are from the same field of endeavor, waveguide loops.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the closed loop of Herbert to use straight waveguides and mirrors as taught by Osinski.
The motivation for doing so would have been to be able to easily monolithically integrate the loop on a semiconductor substrate (Osinski, C7 L22-29).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1, 9 and 10 above, and further in view of Bian (US 11,353,654 B2).
Herbert teaches the photodetector and method previously discussed.
Herbert does not teach expressly the photodetector has a photonic crystal structure.
Bian teaches a photonic absorber wherein the loop is made of a photonic crystal structure (15, 26 – the structure is made of alternating semiconductor material and voids filled with insulator material, which is what photonic crystal structure are, C3 L63 – C4 L29).
Herbert and Bian are analogous art because they are from the same field of endeavor, optical absorbers.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the loop of Herbert to use a photonic crystal structure as taught by Bian.
The motivation for doing so would have been to allow for an efficient way to form an absorber without the need of introducing absorption material such as Ge material, while also being compatible with known process flows and without the need of introducing additional fabrication steps (Bian, C2 L45-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical loop absorbers:  US 6002514, US 2005/0105842, US 7792399, US 8047663, US 8542957, US 8867872, US 8958665, US 9946023, US 10031310, US 10359569, US 10527792, US 11079554, US 11307353.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874